            Case 2:19-cv-05424-MMB Document 20 Filed 10/08/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   DOWNINGTOWN AREA SCHOOL                                            CIVIL ACTION
   DISTRICT
                                                                      NO. 19-5424
       v.

   G.W., et al.


                                                            ORDER

                    AND NOW, this 8th day of October 2020, upon consideration of Plaintiff’s Motion

for Judgment on the Administrative Record (ECF 13), Defendants’ response and Cross-Motion for

Judgment on the Administrative Record (ECF 14), Plaintiff’s Response to Defendants’ Motion

(ECF 15), and Defendants’ Reply (ECF 16); and for the reasons given in the accompanying

memorandum, it is hereby ORDERED as follows:

               •    The Hearing Officer’s Decision is AFFIRMED.

               •    The Family’s Motion for Judgment on the Administrative Record is GRANTED,

                    and the District’s DENIED.

               •    The Family is AWARDED 50% of its reasonable fees and costs incurred in the due

                    process hearing below, and 100% of its reasonable fees and costs incurred here.

                    The parties shall confer and submit to this Court, no later than two weeks from

                    today, either agreed upon amounts of fees and costs or separate briefs, limited to

                    ten pages each.

                                                                                 BY THE COURT:

                                                                                 s/ Michael M. Baylson
                                                                                 Michael M. Baylson, U.S.D.J.
O:\CIVIL 19\19-5424 Downington Sch Dist v GW\Order re Motions for Judgment on the Administrative Record.docx
